Citation Nr: 0945755	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals, post-operative right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Veteran was afforded a Board 
hearing, held by the undersigned, in January 2007.  A copy of 
the hearing transcript has been associated with the record.  
The Veteran's claim was remanded by the Board in January 2008 
for further development.


FINDING OF FACT

Residuals, post-operative right knee, are manifested by pain 
on motion.  However, objective range of motion testing did 
not demonstrate flexion to 30 degrees or less, nor was 
extension limited to 15 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals, post-operative right knee, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
November 2003, prior to the initial adjudication of her 
claims, informed the Veteran of the information necessary to 
substantiate her claim.  She was also informed of the 
evidence VA would seek on her behalf and the evidence she was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  As to 
the issue of higher initial disability ratings, an increased 
rating is a "downstream" issue.  Once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  This 
initial letter did not inform her of the information 
necessary to establish an effective date or disability 
rating.  However, an additional notice letter, issued in June 
2008, informed the Veteran of the manner in which VA assigns 
initial ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, supra.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded VA examinations to assess the current severity 
of the residuals of her right knee injury in December 2005, 
and July 2009.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions 
obtained in this case are adequate, as each is predicated on 
a reading of pertinent medical records and provided findings 
relevant to the applicable rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) 
(2009).  The VA examination reports are thorough and 
supported by the record.  The examinations noted above are 
therefore adequate upon which to base a decision.  Further, 
the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  The Board has considered whether 
staged ratings are for consideration; however, the evidence 
of record does not establish distinct time periods where the 
Veteran's service-connected disability results in symptoms 
that would warrant different ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of her earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2009).

With respect to limitation of motion, normal range of knee 
motion is 140 degrees of flexion and zero degrees of 
extension.  See 38 C.F.R. § 4.71, Plate II (2009).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2009).  The 
Veteran's residuals of a right knee injury are currently 
rated under Diagnostic Code 5260, which provides for a 10 
percent evaluation when flexion is limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  

Diagnostic Code 5261 is applicable when the evidence 
demonstrates limitation of extension.  Diagnostic Code 5260 
provides for a 10 percent evaluation when extension is 
limited to 10 degrees.  A 20 percent evaluation is warranted 
where extension is limited to 15 degrees.  A 30 percent 
evaluation may be assigned where the evidence shows extension 
limited to 20 degrees.  For a 40 percent evaluation, 
extension must be limited to 30 degrees.  And finally, where 
extension is limited to 45 degrees, a 50 percent evaluation 
may be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2009).

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-04 (September 17, 2004), 
published at 69 Fed. Reg. 59,990 (2004).  Specifically, where 
a Veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  See Id.

In the present case, the Veteran is currently service-
connected for residuals of a right knee injury, evaluated as 
10 percent disabling based on painful or limited flexion 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  She 
contends that a higher rating is warranted for her service-
connected disability.  The Veteran has not been awarded 
separate disability evaluations for limited extension of the 
right knee under Diagnostic Code 5261, or for laxity of the 
right knee pursuant to Diagnostic Code 5257.  

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 10 percent for residuals of a right 
knee injury.  

During a December 2003 in-service examination, the Veteran 
reported constant swelling and pain in the right knee.  At 
that time, the Veteran's right knee had a range of motion 
from 0 to 140 degrees.  No abnormalities were observed on 
inspection and palpation.  The examiner noted that her range 
of motion was normal, with negative drawer test and McMurray 
test.  There was no undue varus or valgus laxity of the right 
knee joint.  Further, right knee range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  See examination report, 
December 2, 2003.

The Veteran was afforded a VA examination for compensation 
purposes in December 2005.  She reported two unsuccessful 
arthroscopic surgeries in 2000.  At that time, she reported 
constant right knee pain, made worse by standing.  She also 
reported one episode of locking which spontaneously resolved.  
She reported buckling prior to use of her knee brace, but she 
had not experienced buckling since wearing the brace.  She 
walked without a cane, but with a slight limp.  

Upon examination, well-healed surgery scars were noted.  The 
examiner noted that right knee effusion may have been 
present, but that it was difficult to determine due to the 
Veteran's weight.  There was no tenderness to palpation.  
Range of motion was from 0 to 90 degrees, with increased pain 
at 90 degrees.  No instability was observed, and Lachman and 
McMurray tests were negative.  There was no significant 
crepitation.  She was diagnosed with chondromalacia, status 
post two surgical procedures of the right knee.  See VA 
examination report, December 6, 2005.

The Veteran underwent an additional VA examination in July 
2009.  She wore a right knee brace at the time, and pain was 
reported during hyper flexing.  During testing, there was no 
weakness, swelling, heat, redness, instability, or 
fatigability.  Minimal crepitus was observed.  Range of 
motion was from 0 to 120 degrees.  Negative drawer, 
Lachman's, and McMurray tests were noted.  The examiner 
stated that there were no additional Deluca restrictions due 
to pain, fatigue, weakness, or lack of endurance during 
flare-ups, or following three repetitive range of motion 
assessments.  

As shown above, while the Veteran has some limitation of 
motion of the right knee, the medical evidences does not show 
any findings of limitation of flexion limited to 30 degrees 
or less or extension limited to 15 degrees or more as 
contemplated by a higher evaluation based on limitation of 
motion in either direction.  While the Veteran's right knee 
has been awarded a compensable rating based on limitation of 
flexion under Diagnostic Code 5003-5260, the Board observes 
that no compensable level of limited extension has been 
recorded in her treatment records or her VA examination 
reports.  On the contrary, her extension has consistently 
been evaluated to full at 0 percent, with flexion to 90 
degrees at worst.  As the record has not shown flexion 
limited to 30 degrees or more, the Veteran has not met the 
criteria for a 20 percent rating under Diagnostic Code 5260.  
Likewise, as the Veteran has limitation of motion, albeit at 
a non-compensable level, a higher evaluation is not warranted 
under Diagnostic Code 5003.  (Under this Diagnostic Code a 20 
percent evaluation is warranted where there is an absence of 
limitation of motion with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations).  

The Veteran has produced no objective evidence to indicate a 
higher evaluation based on limitation of motion is warranted.  
Thus, the Board finds that the Veteran is not entitled to an 
evaluation in excess of 10 percent for limitation of motion 
or to separate compensable ratings for both limitation of 
extension and flexion under the schedular criteria of 
Diagnostic Codes 5260 and 5261 at any time during the appeal 
period.

The Board has also considered whether a separate rating based 
on instability of the right knee is warranted.  However, the 
record does not reflect that the Veteran has either lateral 
instability or recurrent subluxation of the right knee.  On 
the contrary, the July 2009 examination report notes that 
ligament testing of the right knee was stable with negative 
medial lateral ligament instability, negative McMurray test, 
negative Lachman's test, and negative anterior-posterior 
sign.  As there is no competent evidence of any right knee 
subluxation or lateral instability, a separate compensable 
disability rating under Diagnostic Code 5257 is not 
warranted.  

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected right knee disability.  However, no higher 
or separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the Veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the Veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

The Board acknowledges the Veteran's statements, to include 
her hearing testimony of January 2007, that her knee 
disability is worse than the assigned 10 percent rating for 
painful or limited motion.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone, without the demonstration of medical expertise or 
objective testing, cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of her service-connected right knee 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2009).

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating for the Veteran's 
service-connected disability.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997); and DeLuca.  Evidence shows that the Veteran 
has some pain on motion in the right knee with a slight 
decrease in range of motion.  As such, painful, limited 
motion of the right knee results in a certain level of 
functional loss.  However, there is a lack of objective 
medical evidence showing that the Veteran suffers any 
additional measurable functional loss and/or limitation of 
motion during flare-ups or with use above and beyond the 
limitation already considered.  In fact, the July 2009 
examiner stated that there was no additional restriction of 
the range of motion due to pain, fatigue, weakness or lack of 
endurance during flare-ups and flowing three repetitive 
goniometric range of motion assessments.

Further, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for limitation of 
the right knee, but the Veteran simply does not meet those 
criteria.  Therefore, the Board finds no basis for further 
action on this question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for post-operative 
residuals of a right knee injury.  In determining whether 
higher ratings are warranted for service-connected 
disabilities, VA must determine whether the evidence supports 
the Veteran's claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert.  In 
this case, the preponderance of the evidence is against a 
rating in excess of 10 percent for the Veteran's residuals of 
a right knee injury. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, post-operative right knee, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


